Judgment of conviction of the defendant by the city magistrate, acting as a Court of Special Sessions, of driving a motor vehicle while in an intoxicated condition, and committing the defendant to the workhouse for a period of three months, reversed on the law and the facts, and defendant discharged, on the ground that he was not shown to be guilty beyond a reasonable doubt as required by law. The order of the court revoking defendant’s license is also reversed, and the same restored to the defendant. Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.